Citation Nr: 1228534	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  10-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 through May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the RO's September 2008 rating decision which, inter alia, denied service connection for bilateral sensorineural hearing loss and for tinnitus.

In a December 2009 substantive appeal, the Veteran requested to be scheduled for a Board hearing.  Accordingly, a hearing was scheduled to take place at the RO in March 2012, and notice to that effect was mailed to the Veteran's known address in January 2012.  The Veteran did not appear at the scheduled hearing and VA has not received any request from the Veteran or his representative to schedule a new hearing.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of his claims for service connection for bilateral hearing loss and tinnitus, the Veteran has alleged, in his October 2007 claim and December 2009 substantive appeal, that he was exposed to loud noise during service, in the form of gunfire from rifles, machine guns, mortars, and .45 caliber pistols.  He alleged further that he was not issued hearing protection during his active duty service.

Indeed, the Veteran's DD Form 214 reflects that the Veteran was assigned the military occupational specialty of a light weapons infantry crewman.  The in-service noise exposure described by the Veteran is consistent with the character and nature of the Veteran's service.

In June 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  During the examination, the Veteran reported post-service noise exposure from using power tools in his occupation as a truck driver and from target range shooting.  Nonetheless, the Veteran reported that he used hearing protection while using power tools and target shooting.  Audiometric testing performed during the examination revealed puretone thresholds in his left ear which met the threshold requirement for a hearing loss disability under 38 C.F.R. § 3.385.  The Veteran also reported gradual tinnitus in his right ear which occurred approximately once per month.  The examiner diagnosed mild high frequency sensorineural hearing loss in the right ear, mild to moderate sensorineural hearing loss in his left ear, and tinnitus; however, the examiner opined that the Veteran's hearing loss and tinnitus were "less likely" to have been related to in-service noise exposure.  In support of this opinion, the examiner noted without elaboration that reports from the Veteran's pre-induction physical examination and separation examination both indicated hearing that was within normal limits.  

As the examiner did not explain the significance of why normal hearing during service results in the conclusion that current hearing loss and tinnitus is not related to noise exposure in service, the Board finds that a new examination and opinion are necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses for all medical care providers who have treated him for his hearing loss and tinnitus.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  In addition, current VA treatment records concerning treatment for hearing loss and tinnitus should be requested from the VA Medical Center in Birmingham, Alabama, dating since December 2010.  If any requested records are not available, the Veteran and his representative should be notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA audiological examination to determine the current nature of the Veteran's bilateral hearing loss and tinnitus, and to obtain an opinion regarding whether any hearing loss disability and tinnitus are possibly related to service.  The claims file must be provided to and be 
reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary should be conducted and the results reported. 

Following examination of the Veteran and a review of the claims file, the examiner should offer opinions as to whether it is at least as likely as not that hearing loss disability in either ear and tinnitus is etiologically related to the Veteran's active duty service, to include in-service noise exposure from his MOS as a light weapons infantry crewman (rifle fire, machine gun fire, howitzer fire and blasts, and .45 caliber pistol fire).  The examiner must also provide the medical basis for the conclusions reached, to include an explanation as to why normal audiological findings in service are/are not significant in determining whether current hearing loss disability is related to noise exposure during service. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

